Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00025-CR

                                         Gerald SANDFORD,
                                              Appellant

                                                 v.
                                                The
                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR10422
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 11, 2015

DISMISSED

           Pursuant to a plea bargain agreement with the State, appellant pled nolo contendere to the

offense of aggravated sexual assault of a child (repeater). The trial court imposed sentence and

signed a certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.”

See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which

includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been

filed. See id. R. 25.2(d). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Id.
                                                                                    04-15-00025-CR


       The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record by

February 23, 2015. See id. R. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,

pet. ref’d) (not designated for publication). An amended certification showing appellant has the

right to appeal has not been filed. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                 PER CURIAM

Do Not Publish




                                               -2-